Citation Nr: 1713436	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  10-25 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for chronic fatigue, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States 


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Attorney  






INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

This matter was previously remanded by the Board in August 2015 for additional development and subsequently denied by the Board in its January 2016 decision.  The Veteran appealed the Board's January 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  A December 2016 Joint Motion for Remand (JMR) and Court Order vacated the Board's January 2016 decision and remanded the claim to the Board for actions consistent with the terms of the JMR. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the December 2016 JMR, the parties agreed that the January 2016 Board decision should be vacated and remanded because, in part, the Board erred in finding that the Veteran had withdrawn his request for a hearing.  Historically, the Veteran had filed a request for a Board hearing via videoconference with his May 2014 substantive appeal, which was scheduled for November 2014.  Due to his representative's scheduling conflicts, the Veteran requested that his hearing be rescheduled.  A screen shot from the Veterans Appeals Control and Locator System (VACOLS) indicated that a February 2015 videoconference hearing was postponed and a June 2015 videoconference hearing was canceled by the Veteran.  The parties noted that there was no evidence that the Veteran submitted a notice of withdrawal to the RO.  Further, the record did not contain any correspondence notifying the Veteran of either the February 2015 or June 2015 hearings or any notice regarding cancelation.  The parties concurred that the Board's finding that the Veteran's request for a hearing had been withdrawn was unsupported and required vacatur and remand. 

While the Board notes that the parties agreed on additional grounds for the vacatur and remand of the January 2016 Board decision, the Board will refrain from additional development until the Veteran has been afforded a hearing.

Accordingly, the case is REMANDED for the following action:

     The RO should take appropriate steps to schedule the Veteran for a hearing with a VLJ in accordance with his request.  The Veteran must be notified of the date, time and place of that hearing by letter mailed to his current address of record, with a copy to his representative.  In the event the Veteran cancels the hearing or fails to report for the hearing, the record should be documented accordingly.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

